Citation Nr: 1738173	
Decision Date: 09/11/17    Archive Date: 09/22/17

DOCKET NO.  11-00 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased rating for right knee strain with degenerative joint disease in excess of 30 percent disabling.

2.  Entitlement to an increased rating for left knee strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Halmon L. Banks, III, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. M. Donahue Boushehri, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1978 until August 1985. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2009, April 2010, and September 2014 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2015, the Veteran was provided a Board hearing, via video conference, before the undersigned.  The hearing transcript has been reviewed and is associated with the claims file.

In a December 2015 decision, the Board granted entitlement to an effective date of July 22, 2009 for the assignment of a 30 percent disability rating for service-connected right knee strain and reopened a claim for service connection for a right shoulder disorder.  The Board also remanded the claims of entitlement to service connection for a right shoulder disorder and claims of entitlement to increased ratings for right and left knee disabilities for additional development.  In a January 2017 decision, the RO granted entitlement to service connection for a right shoulder disorder; therefore, the claim is no longer on appeal.  

The Board notes that the Veteran has also filed a substantive appeal for service connection for a stomach disorder in July 2017; however, the Veteran has requested a Board hearing.  Therefore, the claim will not be adjudicated at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims for higher ratings for the Veteran's right and left knee disabilities must be remanded for new examinations that comply with Correia v. McDonald, 28 Vet. App. 158 (2016).  In this regard, the U.S. Court of Appeals for Veterans Claims recently issued a precedential decision holding that for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Id. at 169-70 (citing 38 C.F.R. § 4.59 (2016)).  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she should clearly explain why what that is so.  Id. at 170.  The VA examination reports do not show that the testing required under Correia was performed.  If it was not performed, the examiners did not explain why.  A new examination will ensure that evidence of the current severity of the Veteran's knee disabilities is of record.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for new VA examinations of the Veteran's knees that comply with Correia.  In the examination report, the examiner must include all of the following:
A.  Active range of motion testing results.
B.  Passive range of motion testing results.
C.  Weightbearing range of motion testing results.
D.  Non-weightbearing range of motion testing results.

If the examiner is unable to conduct the required testing or finds that it is unnecessary, the examiner must provide an explanation.  In any event, the type of test performed (i.e. active or passive, weightbearing or nonweightbearing), must be specified.

2.  Then, after completing any other development that may be indicated, readjudicate the claims.  If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).




